DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 7-6-21 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim limitation “gas processor assembly configured to remove sulfur-containing compounds from the gas flow before recirculating the gas flow through the chamber of the at least one tank” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “processor assembly” coupled with functional language “gas... configured to remove sulfur-containing compounds from the gas flow before recirculating the gas flow through the chamber of the at least one tank” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  .
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claim 1-14 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a gas input and a sweated gas output and a scavenger device or compounds (See [0074]-[0077] in the PG Pub).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8- 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,389,126 to Baker et al. (“Baker”).
As to claim 1, Baker teaches an apparatus for removing sulfur-containing compounds from a hydrocarbon liquid (See abstract and see col. 7 lines 45-50 hydrogen sulfide is taught as the striped substance; and see col. 7 lines 30-40 organic solvents such as mineral oil which is a hydrocarbon liquid are contemplated), the apparatus comprising: 
at least one tank (5) defining a chamber with a top end and a bottom end, the tank having a gas inlet toward the bottom end of the chamber and through which a gas is introduced into the chamber (See at least 20 in Fig. 1 which introduces into the bottom of the chamber 5), a gas outlet toward the top end of the chamber and through which a gas exits the chamber (See at least 16 in Fig. 1 which draws gas out of the top of the chamber), a fluid inlet toward the top end of the chamber and through which the hydrocarbon fluid is introduced into the chamber (See at least 14 in Fig. 1, which provides for the liquid in an inlet of the top of 5), and a fluid outlet toward the bottom end and through which the hydrocarbon fluid exits the chamber (See at least 15 in Fig. 1 which provides for removal of the hydrocarbon fluid through an outlet at the bottom of the chamber 5); 
a fluid circulation assembly (See 3, 14, and 15 in Fig. 1) including at least one pump (col. 8 lines 40-45, liquid circulation pumps are taught) in fluid communication with the fluid inlet of the at least one tank to create a flow of the hydrocarbon liquid into the chamber to descend from the fluid input to the fluid outlet (See at least col. 8 lines 40-65); 
a gas circulation assembly (16, 6, 17, 7, and 20) including a gas compressor (6) configured to circulate a gas flow along a gas path and from the gas inlet of the tank to the gas outlet of the tank, the gas being predominantly nitrogen (N2) gas (See col. 8 lines 25-30),
(See in Fig. 1, the liquid and gas flow in opposite directions and counter current flow is contemplated, see col. 8 lines 49-51); and 
a gas processor assembly (7, since the gas processor assembly of Baker contains an inlet and an outlet and a chamber containing a scavenging assembly for the striped component, the structure of Baker is considered to meet the 112(f) interpretation of the term “gas processor assembly” be being the same or an equivalent of the structure recited in the instant specification ) configured to remove sulfur-containing compounds from the gas flow (See co. 8 lines 55-60) before recirculating the gas flow through the chamber of the at least one tank (See col. 8 lines 59-65; stream 20 is recycled back to the stripper).
As to claim 2, Baker teaches the device of claim 1, and further provides wherein the gas outlet is vertically spaced from the gas inlet such that the gas outlet is located at a higher vertical level than the gas inlet to cause the gas flow to be substantially upward; wherein the fluid inlet is vertically spaced from the fluid outlet such that the fluid inlet is located at a higher vertical level than the fluid outlet to cause the flow of hydrocarbon liquid to be substantially downward such that the flow of hydrocarbon fluid is in counterflow to the gas flow (See Fig. 1 the counter current flow is arranged vertically with vertical/height spacing between the respective gas and liquid inlets and outlets).
(See col. 8 lines 30-35), accordingly the use of 90%, 98%, and 100% nitrogen is within the teaching of the reference.  Further, these limitations of claims 8-10 related to the purity of the nitrogen gas are directed to the intended contents of the apparatus during an intended use thereof and do not serve to define a particular structural difference.  See MPEP 2115.  Here the device is considered to be fully capable of using 90, 98%, or 100% nitrogen because it is capable of using high purity nitrogen sources.
As to claim 11, Baker teaches the apparatus of claim 1, and Baker further provides for the at least one pump of the fluid circulation assembly includes an input pump in fluid communication with a fluid input of the apparatus and a fluid inlet of the at leaset one tank (see col. 8 lines 44-45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of U.S. Patent Application Publication No. 2017/0072337 to Wilson et al. (“Wilson”).
As to claim 4-6, Baker teaches the system of claim 1, and but does not mention a barrier in the chamber forming at least a partial barrier to the flow of hydrocarbon liquid and the gas flow in the chamber to facilitate intermixing of the liquid moving between the fluid inlet and the fluid outlet and the gas moving between the gas inlet and the gas (See Wilson title abstract, in the figures, and see [0004]).  Wilson suggests the structure of a barrier comprising a plurality of baffles (See 110 and 122 and see [0040] and [0041]), and wherein the baffle (at least 110) is located between the gas inlet and fluid outlet at the bottom of the chamber and the gas outlet and fluid inlet at the top of the chamber.  Wilson explains that this arrangement facilitates good gas-liquid contact (See [0043]-[0045]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to include a barrier comprising a plurality of baffles, with at least one located between the gas inlet and fluid outlet at the bottom and the gas outlet and fluid inlet at the top in the stripping container of Baker in order to provide for good gas-liquid contact as taught by Wilson.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 7, Baker teaches the system of claim 1, but does not mention that gas distribution assembly includes a gas distribution manifold located in the chamber of the tank towards the bottom and being in fluid communication with the gas inlet.  Wilson is directed to a similar system for stripping sulfide from sour oil using a stripping gas (See Wilson title abstract, in the figures, and see [0004]).   Wilson suggests a gas distribution manifold located in the chamber of the tank towards the bottom and being in fluid communication with the gas inlet (See 86 in Fig. 6 and 7 and [0038]).  Wilson (See [0036],[0038] and [0043]-[0045]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a gas distribution manifold located in the chamber of the tank towards the bottom and being in fluid communication with the gas inlet in Baker in order to achieve good gas-liquid contact in the system as taught by Wilson.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker.
As to claim 12, Baker teaches the apparatus of claim 11, but does not mention an output pump in fluid communication with the fluid outlet of the at least one tank and a fluid output of the apparatus.  However, Baker suggests the use of a fluid circulation pump (See col. 8 lines 44-45), and the use of an additional fluid circulation pump at other locations in the system in order to pump the fluid through the system would represent an obvious duplication of parts, which would provide the predictable result of additional pumping pressure for the liquid in the system.  See MPEP 2144.04(VI)(B), mere duplication of parts is not patentably significant unless new or unexpected results are achieved.
As to claim 12, Baker teaches the apparatus of claim 11, but does not mention an output pump in fluid communication with the fluid outlet of the at least one tank and a fluid output of the apparatus.  However, Baker suggests the use of a fluid circulation pump (See col. 8 lines 44-45), and the use of an additional fluid circulation pump within (15) in order to enhance the flow of the fluid out of the stripper (5) and towards the output of the apparatus (12).  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.  

Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of U.S. Patent No. 5,415,681 to Baker (“Baker II”).
As to claim 3, Baker teaches the apparatus of claim 1, but does not mention wherein at least one tank comprises at least two tanks including a first tank and a second tank, the fluid outlet of the first tank being in fluid communication with the fluid inlet of the second tank such that fluid exiting the chamber of the first tank enters the fluid inlet of the second tank, the gas outlet of the second tank being in fluid communication with the gas inlet of the first tank such that gas exiting the chamber of the second tank enters the gas inlet of the first tank.  Baker II is directed to a similar process for stripping and membrane separation of volatile components from a liquid (See Baker II abstract and in the Figs.).  Baker II suggests providing two strippers each fed by stripping gas and where the liquid outlet of the first column is in connection with the liquid inlet of the second column (See Baker II in Fig. 3 and see col. 13 lines 60 – col. 7 lines 10).  Baker explains that this arrangement facilitates more stripping and the use of distinct strippers for improved effect (See col. 13 lines 1-col. 14 line 20). Further although Baker II does not mention that that the gas outlet of the first column is connected to the gas inlet of the second column, both Baker and Baker II suggest that the stripping gas is cleaned of the stripped component and recycled.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for two strippers where the liquid outlet of the first container is connected with liquid inlet of the second in Baker in order to provide for the predictable result of more stripping and enhanced stripping effect from using distinct strippers as taught by Baker II.  Moreover, it would have been obvious to connect the gas outlet of the second tank with the gas inlet of the first tank by using a recirculation line common to bother strippers to remove the stripped component and recycle the stripping gas as is taught in both Baker and Baker II.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 13, Baker teaches the apparatus of claim 12, but does not mention wherein at least one tank comprises at least two tanks including a first tank and a second tank; and wherein the at least one pump of the fluid circulation assembly includes an intermediate pump in fluid communication with the fluid output of the first tank and with the fluid input of the second tank. 
As to providing a first and second tank where the fluid owlet of the first tank is in communication with the fluid inlet of the second tank, Baker II is directed to a similar process for stripping and membrane separation of volatile components from a liquid (See Baker II abstract and in the Figs.).  Baker II suggests providing two strippers each fed by stripping gas and where the liquid outlet of the first column is in connection (See Baker II in Fig. 3 and see col. 13 lines 60 – col. 7 lines 10).  Baker explains that this arrangement facilitates more stripping and the use of distinct strippers for improved effect (See col. 13 lines 1-col. 14 line 20). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for two strippers where the liquid outlet of the first container is connected with liquid inlet of the second in Baker in order to provide for the predictable result of more stripping and enhanced stripping effect from using distinct strippers as taught by Baker II.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to providing a liquid circulation pump between the two tanks, Baker suggests the use of a fluid circulation pump (See col. 8 lines 44-45), and the use of an additional fluid circulation pump within the apparatus would provide the predictable result to one of ordinary skill in the art of additional pumping of the liquid to facilitate flow through the apparatus.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for liquid pump between the two tanks of Baker and Baker II in order to facilitate the flow of the liquid through the system.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of U.S. Patent Application Publication No. 2015/0315485 to Morris (“Morris”).
(See abstract and see col. 7 lines 45-50 hydrogen sulfide is taught as the striped substance; and see col. 7 lines 30-40 organic solvents such as mineral oil which is a hydrocarbon liquid are contemplated), the apparatus comprising: 
at least one tank (5) defining a chamber with a top end and a bottom end, the tank having a gas inlet toward the bottom end of the chamber and through which a gas is introduced into the chamber (See at least 20 in Fig. 1 which introduces into the bottom of the chamber 5), a gas outlet toward the top end of the chamber and through which a gas exits the chamber (See at least 16 in Fig. 1 which draws gas out of the top of the chamber), a fluid inlet toward the top end of the chamber and through which the hydrocarbon fluid is introduced into the chamber (See at least 14 in Fig. 1, which provides for the liquid in an inlet of the top of 5), and a fluid outlet toward the bottom end and through which the hydrocarbon fluid exits the chamber (See at least 15 in Fig. 1 which provides for removal of the hydrocarbon fluid through an outlet at the bottom of the chamber 5); 
a fluid circulation assembly (See 3, 14, and 15 in Fig. 1) including at least one pump (col. 8 lines 40-45, liquid circulation pumps are taught) in fluid communication with the fluid inlet of the at least one tank to create a flow of the hydrocarbon liquid into the chamber to descend from the fluid input to the fluid outlet (See at least col. 8 lines 40-65); 
a gas circulation assembly (16, 6, 17, 7, and 20) including a gas compressor (6) configured to circulate a gas flow along a gas path and from the gas inlet of the tank to (See col. 8 lines 25-30),
 wherein the gas inlet and outlet and the fluid inlet and outlet of the at least one tank are arranged on the tank to create a crossflow of the liquid flow and the gas flow in the chamber of the tank such that sulfur-containing compounds are transferred from the liquid flow to the gas flow (See in Fig. 1, the liquid and gas flow in opposite directions and counter current flow is contemplated, see col. 8 lines 49-51); and 
a gas processor assembly (7, since the gas processor assembly of Baker contains an inlet and an outlet and a chamber containing a scavenging assembly for the striped component, the structure of Baker is considered to meet the 112(f) interpretation of the term “gas processor assembly” be being the same or an equivalent of the structure recited in the instant specification ) configured to remove sulfur-containing compounds from the gas flow (See co. 8 lines 55-60) before recirculating the gas flow through the chamber of the at least one tank (See col. 8 lines 59-65; stream 20 is recycled back to the stripper).
But, Baker does not mention that it is a contained system and that the apparatus is inside of a portable container comprising an interior.  Morris is directed to a similar stripping system which uses a gas to strip sulfide from sour oil (See Morris abstract).  Morris suggests that the system is portable and is contained inside of a portable container (See Morris [0052], [0101], the device is put in a commercially available truck or rail car, or in a trailer; and therefore a person having ordinary skill in the art would immediately envisage placement inside of an intermodal shipping container).  Morris explains that the portability allows the system to be used where (See Morris [0005],  [0129]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide the system in an intermodal shipping container for transportation in a railcar or truck in Baker in order to transport the system where it is needed and to be used onsite.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of U.S. Patent No. 5,171,334 to Kabis (“Kabis”).
As to claim 14, Baker teaches As to claim 1, Baker teaches an apparatus for removing sulfur-containing compounds from a hydrocarbon liquid (See abstract and see col. 7 lines 45-50 hydrogen sulfide is taught as the striped substance; and see col. 7 lines 30-40 organic solvents such as mineral oil which is a hydrocarbon liquid are contemplated), the apparatus comprising: 
at least one tank (5) defining a chamber with a top end and a bottom end, the tank having a gas inlet toward the bottom end of the chamber and through which a gas is introduced into the chamber (See at least 20 in Fig. 1 which introduces into the bottom of the chamber 5), a gas outlet toward the top end of the chamber and through which a gas exits the chamber (See at least 16 in Fig. 1 which draws gas out of the top of the chamber), a fluid inlet toward the top end of the chamber and through which the hydrocarbon fluid is introduced into the chamber (See at least 14 in Fig. 1, which provides for the liquid in an inlet of the top of 5), and a fluid outlet toward the bottom end and through which the hydrocarbon fluid exits the chamber (See at least 15 in Fig. 1 which provides for removal of the hydrocarbon fluid through an outlet at the bottom of the chamber 5); 
a fluid circulation assembly (See 3, 14, and 15 in Fig. 1) including at least one pump (col. 8 lines 40-45, liquid circulation pumps are taught) in fluid communication with the fluid inlet of the at least one tank to create a flow of the hydrocarbon liquid into the chamber to descend from the fluid input to the fluid outlet (See at least col. 8 lines 40-65); 
a gas circulation assembly (16, 6, 17, 7, and 20) including a gas compressor (6) configured to circulate a gas flow along a gas path and from the gas inlet of the tank to the gas outlet of the tank, the gas being predominantly nitrogen (N2) gas (See col. 8 lines 25-30),
 wherein the gas inlet and outlet and the fluid inlet and outlet of the at least one tank are arranged on the tank to create a crossflow of the liquid flow and the gas flow in the chamber of the tank such that sulfur-containing compounds are transferred from the liquid flow to the gas flow (See in Fig. 1, the liquid and gas flow in opposite directions and counter current flow is contemplated, see col. 8 lines 49-51); and 
a gas processor assembly (7, since the gas processor assembly of Baker contains an inlet and an outlet and a chamber containing a scavenging assembly for the striped component, the structure of Baker is considered to meet the 112(f) interpretation of the term “gas processor assembly” be being the same or an equivalent of the structure recited in the instant specification ) configured to remove sulfur-containing compounds from the gas flow (See co. 8 lines 55-60) before (See col. 8 lines 59-65; stream 20 is recycled back to the stripper).
But, Baker does not mention that it is a contained system and that the apparatus is inside of a portable container comprising an interior.  Kabis is directed to a stripping system which uses a gas to strip volatile components from a liquid (See Kabis abstract and in the Figs.).  Kabis suggests housing the whole system inside of a trailer, which is a portable container (See Kabis Fig. 1).  Kabis explains that this arrangement facilitates transporting the stripping system to a point of use and containing all equipment required to strip a contaminated liquid at that point (See col. 2 lines 60- col. 3 lines 15).  The examiner acknowledges that Kais is directed to stripping groundwater whereas the present claim is directed to stripping of a hydrocarbon liquid; however a person having ordinary skill in the art would expect the predictable result that providing either type of system in a portable container would result in increased ability to transport the system to a point of use.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide a portable container to house the system in Baker in order to provide the predictable result of transporting the stripping system with all necessary equipment to a point of use as taught by Kabis.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/           Primary Examiner, Art Unit 1773